Citation Nr: 0324457	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  99-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for wounds to 
Muscle Groups XI and XII of the left leg with injury of the 
left tibial nerve, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1951 
to February 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


REMAND

The veteran seeks an increased evaluation for his left leg 
disability and a TDIU.  

In January 2003, the Board informed the veteran that it would 
be undertaking additional development with respect to the 
issues listed on the title page of this action pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The veteran was 
asked to supply information regarding his medical treatment, 
and told that the Board would schedule an examination for 
him.  In January 2003, he informed the Board that he was 
receiving care for his left leg and foot at the Ann Arbor, 
Michigan VA facility, and the C.B.O.C. at Muskegon, Michigan.  
He further reported that he was receiving care for his post-
traumatic stress disorder (PTSD) at the VA outpatient clinic 
in Grand Rapids, Michigan.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, current records from the facilities 
noted by the veteran have not been requested and associated 
with the claims file.  In addition, the veteran has not been 
scheduled for disability evaluation examinations.  The 
veteran was last examined for disability evaluation in April 
2000.  The Board finds that more current and comprehensive VA 
examinations are required.  A remand of the case is therefore 
required.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required is completed.  The 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should request 
treatment records from Ann Arbor, 
Michigan VA facility, the C.B.O.C. at 
Muskegon Michigan, and the VA outpatient 
clinic in Grand Rapids, Michigan.  In 
addition, the veteran should be informed 
that if he has been told by any medical 
professional that he is unemployable due 
to a service-connected disability, he 
should request a written opinion from 
that individual and submit it to VA.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.  

2.  After the above development has been 
accomplished, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: a VA psychiatric 
examination and a VA orthopedic 
examination.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file. 

Send the claims folder to the examiners 
for review in conjunction with the 
examinations.  

A.  Request that the veteran be examined 
by a board certified psychiatrist if 
available, to determine the extent of 
impairment from the veteran's PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestation of the veteran's PTSD 
should be reported in detail. 

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD, to include whether it is 
sufficient to render him unemployable.  
The examiner should assign a GAF score 
consistent with DSM IV and explain what 
the assigned code represents.  All 
opinions and conclusions must be 
supported by complete rationale.
B.  The veteran should be scheduled for a 
comprehensive orthopedic examination to 
determine the current status of all the 
service-connected muscle injuries, that 
is, wounds of Muscle Group (MG) XI and 
XII of the left leg with injury of the 
left tibial nerve, wounds of MG II of the 
left axillary fold, wounds of MG XI of 
the right leg and ankle, and wounds of 
the right and left thighs.  Any indicated 
studies, including X-rays, should be 
performed.  Any scarring must be noted, 
and the size(s) should be provided in 
square inches.  The examiner should 
indicate if any scars are tender, 
painful, ulcerated or affect function.  
It should also be noted if any scars are 
unstable.  The examiner should report all 
current complaints and objective 
findings.  Specific findings to be 
reported should include the following:

The examiner must report range of motion 
in degrees of the all joints involved 
including the shoulders, knees and the 
ankles.  The examiner should comment on 
any functional limitations, such as 
objective evidence of pain which further 
limits motion.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
muscle injuries, the presence or absence 
of changes in condition of the skin 
indicative of disuse, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected disabilities.  The examiner 
should also specifically comment on 
whether the veteran's subjective 
complaints are consistent with the 
objective findings.  Any neurological 
abnormalities should be noted.  The 
examiner must comment on whether the 
veteran's disabilities render him 
unemployable.  All opinions and 
conclusions must be supported by complete 
rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.    



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




